Citation Nr: 0104893	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-16 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from May 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran was notified in October 2000 that VA had 
scheduled a hearing in January 2001 before the Board, sitting 
in Washington, D.C.  The veteran, however, failed to appear 
for the scheduled hearing before the undersigned without 
providing good cause.  The Board finds, therefore, that he 
has waived his right to a hearing.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by a 
moderate degree of inversion of the feet on standing, and 
complaints of pain on standing and walking with orthotics.  
Objective indications of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use or characteristic callosities due to bilateral pes planus 
deformity have not been demonstrated.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation, in excess 
of 10 percent, for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71, 4.71a, and Diagnostic 
Code 5276 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes and treatment records have been obtained.  
Therefore, the Board will decide this issue based on the 
evidence of record.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Ratings Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

The veteran currently has a 10 percent rating for his 
bilateral pes planus ("flat feet" deformity) under Diagnostic 
Code 5276.  Under this code, a 10 percent rating is warranted 
if the overall severity of the condition is "moderate," as 
indicated by a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles tendon, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is warranted when the overall severity of the 
condition is "severe," as indicated by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, evidence of swelling on 
use, and characteristic callosities.  Id.

The veteran alleges that he experiences extensive pain and 
swelling in his feet due to his pes planus deformity, 
especially if he has to stand on them for any significant 
length of time (e.g., during prolonged walking, etc.).

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's bilateral pes planus 
because it fails to meet the required criteria pursuant to 
Diagnostic Code 5276.  In other words, there is no evidence 
of severe pes planus as shown by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, evidence of swelling on use, and 
characteristic callosities.

For example, a VA physician who examined the veteran in 
January 1999 did not diagnose severe symptoms.  Instead, the 
physician made the following observations.  First, the 
veteran's feet showed normal alignment of the hind foot.  
Second, there was a slight pes planus deformity bilaterally, 
with no tenderness or swelling about the feet.  Third, the 
neurovascular function was normal.  Based on the examination, 
the VA physician diagnosed the veteran with bilateral pes 
planus deformity of the feet.  The physician elaborated that 
it appeared that the veteran was functioning relatively well 
and that he only had a minimal functional deficit due to the 
bilateral foot condition.  

Similarly, in March 1999 a VA physician did not describe 
severe manifestations of pes planus.  Instead, the physician 
assessed the veteran with bilateral flat feet with some 
plantar pain.  The physician made the following report based 
on a physical examination.  The veteran had somewhat of a 
flat arch.  The veteran was able to do a single heel rise and 
he had a good sensation throughout his feet.  He did not seem 
to have any pain with motion of the various areas of his 
foot, including his mid-foot subtalar joint and ankle joint.  
The veteran had no areas of tenderness, including the origin 
of the plantar fascia at the heel, the heel itself, or the os 
calcis.  The veteran had good sensation and pulses.  The 
examiner noted that it was not possible to reproduce any of 
the veteran's described foot pain on examination because it 
only occurred after he walked long distances.  Moreover, the 
physician noted that radiographs of the veteran's feet 
revealed that the veteran did have slightly planovalgus 
posture, but he primarily had some minimal degenerative 
changes and no evidence of any other problems.

VA outpatient treatment records fail to show severe pes 
planus.  For example, according to a July 1999 VA outpatient 
treatment record, the veteran complained of painful arches.  
By history, the veteran was noted to be diagnosed with 
bilateral pes planus and type II diabetes mellitus.  Based on 
the examination, the VA physician assessed the veteran with 
bilateral pes planus and a diabetic foot.  

Likewise, a VA physician in June 2000 did not find severe 
manifestations of bilateral pes planus.  For example, the 
physician noted that, although the veteran was obviously 
having considerable foot pain, it was not due to the service-
connected pes planus.  The physician added that the pain 
might be due to a vascular problem because he did not have 
that severe of a pes planus deformity.  On the basis of the 
physical examination, review of the records, and x-ray 
studies, the physician opined that there had been no increase 
in the functional deficit of the veteran due to his service-
connected foot abnormality.  On the other hand, he appeared 
to have a peripheral vascular problem.  Nevertheless, the pes 
planus deformity remained unchanged.  

Therefore, the Board finds that the medical evidence of 
record fails to warrant a rating in excess of 10 percent for 
bilateral pes planus.  Although the veteran obviously 
experiences pain in his feet due to his pes planus deformity, 
his current 10 percent rating under Code 5276 contemplates 
that he will have a "moderate" degree of functional 
impairment in his feet attributable to his pain and resulting 
discomfort.  Therefore, this is not a sufficient basis, in 
and of itself, to assign a higher rating because the current 
rating takes this symptom and any residual impairment 
resulting therefrom into account.  Most of pain, however, has 
been attributed to a vascular problem or to his diabetes 
mellitus.  Consequently, there are no plausible grounds to 
assign a higher rating on this basis either.  It also is 
significant that the examining physicians who have examined 
the veteran have not described the veteran's bilateral pes 
planus deformity in terms of severe impairment.  Instead, the 
medical evidence is indicative of moderate impairment, which 
is consistent with the current 10 percent rating under Code 
5276.

The above determination is based on application of the 
pertinent provisions of the VA's Rating Schedule.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's disabilities, as there has been no 
showing that they have caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), or that the conditions have necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand these claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In rendering this 
decision, the Board has considered the veteran's written 
contentions.  His contentions are considered credible insofar 
as he described symptoms he felt were related to pes planus 
and expressed his belief in the merits of his claim.


ORDER

An increased rating for pes planus, in excess of 10 percent, 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

